Citation Nr: 0638035	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issues of entitlement to service connection for hearing 
loss and entitlement to an evaluation in excess of 10 percent 
for atopic dermatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus has not been related by 
competent medical evidence to active service or to service-
connected atopic dermatitis.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by service and is not causally related to service-
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in May 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA, effectively informing 
the veteran to submit any relevant information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and identified VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also scheduled for a VA examinations. 38 
C.F.R. § 3.159(c)(4).  While the veteran did not report for 
his scheduled VA examination, a medical opinion was rendered 
regarding the relationship of the veteran's diabetes mellitus 
to his service connected atopic dermatitis.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that he suffers from diabetes mellitus 
which results from his service-connected atopic dermatitis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  

The first question that must be addressed, therefore, is 
whether incurrence of diabetes mellitus is factually shown 
during service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of diabetes mellitus during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303, 3.307 and 
3.309(a).  Diabetes mellitus can be service-connected on such 
a basis.  However, the first showing of diabetes mellitus is 
the record is not until January 2002, nearly 30 years after 
the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1975 and 
2002, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).
  
In this case, the appellant clearly has diabetes mellitus.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the diabetes 
mellitus and military service or between the diabetes 
mellitus and the veteran's only service-connected disability, 
atopic dermatitis.

However, no medical professional has ever related this 
condition to the appellant's military service or to the 
service-connected atopic dermatitis.  The Board notes that 
the veteran did not report to his scheduled VA examinations.  
However, a February 2004 VA examiner, provided an opinion 
that there was no medical evidence to support the assertion 
that diabetes mellitus is caused by atopic dermatitis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
diabetes mellitus is related to service or to service-
connected disability.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected disability, is 
denied.


REMAND

A November 2001 VA treatment record indicates that the 
veteran was beginning to experience hearing loss bilaterally 
due to extensive eruptions in the ear.  Although this appears 
to refer to an assertion of the veteran, it is unclear 
whether it is the recording of a statement of the veteran or 
a supposition of a health care worker.  Therefore the Board 
concludes that it creates the possibility of the veteran 
having bilateral hearing loss that is related to service 
connected disability.  38 C.F.R. § 3.159(c)(4) (2006).  

The veteran was last provided a VA dermatology examination in 
October 2001.  

He was scheduled for VA dermatology, ear disease, and audio 
examinations in 2003 and 2004.  The veteran failed to report 
for the exams.  Following failure to report for the 2003 
exams, the veteran indicated, in his notice of disagreement, 
that he had received the notice to report for the exams one 
day prior to the appointments and was unable to take off work 
on such short notice.  Following the failure to report for 
the 2004 exams the veteran indicated, in a VA Form 9, that he 
had called to reschedule his exams at least 3 days prior to 
the exams but this was not afforded him.  

The Board finds that the veteran should be provided an 
additional opportunity to report for his scheduled VA 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
atopic dermatitis. The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  Clinical 
findings should be elicited so that the 
rating criteria found at 38 C.F.R. § 
4.118, Diagnostic Code 7806 may be 
applied.  

In particular, the examiner should render 
an opinion as to whether the veteran's 
service-connected dermatitis affects 20 
to 40 percent of the entire body or 20 to 
40 percent of exposed areas; or whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required for a total duration of six 
weeks or more during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any current 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran currently 
has hearing loss and, if so, whether 
current hearing loss is related to either 
the veteran's active duty service or is 
proximately due to or been chronically 
worsened by service-connected atopic 
dermatitis.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3. The appellant is also advised that 
failure to report for any scheduled 
examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

4.  The claims file should contain 
evidence of the date the examinations are 
scheduled and the date notification of 
the examinations is mailed to the 
veteran.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


